Interim Decision #1554

MATTER Or ARABIAN
••

In Section 212(e) Proceedings
A-13821102
Decided by District Director January

4, 1966

Application for a waiver of the foreign residence requirement of section 212
(el, Immigration and Nationality. Act, as amended, is granted an exchange
visitor from Turkey since compliance therewith would result in exceptional
hardship to her 2 stepchildren and 'United States citizen spouse who has
been 'denied a 2-year leave of absence from his job as a TV technician to
accompany her abroad and has no guarantee of reemployment and will
lose all existing benefits and rights it be terminates We employment; if be
accompanies her abroad he will be unable to secure a job in his field in
Turkey and to support those dependent on him, including his partially-dependent mother and mother-in-law by his first marriage tin take to Turkey
the 6-year-old children adopted by him and his first wife would defeat the
Purpose of adoption and in addition to the adverse effects suffered by them
upon the death of their adoptive mother, they would be subjected to additional and unnecessary emotional strain if left here and separated from the
applicant, the mother they have known for over 2 years.

,

,

•

Discussion: The applicant was born on March 5, 1924 in Istanto the United States as an exchange
visitor nurse on November 8, 1962 destined to Newark Beth Israel
Hospital, Newark, New Jersey for participation in Exchange Visitor
Program. P-102. This training was terminated on October 28,'1963
at the time of her marriage to Jack Arabian, a native-born citizen
of the United States. Satisfactory evidence of this marriage has •
been presented.
Supporting documents submitted with the application reflect that
Mr. Arabian, age 60, has been employed as a television technician
with ABC-TV Studios in Union City, New Jersey for 12 years,
Upon request to his employer for a two-year leave of absence in
order to accompany his wife abroad, 1w was advised that such re-.
questcoldnbgra.Iiton,hewasfrmdt
should he voluntarily terminate his employment, he would lose all
existing benefits and seniority rights and in the event•he sought rebul, Tut' ky. Sha was admitted

496 .

Interim 'Decision #1554
employment at a later date, there would be no guarantee that he
would be hired inasmuch as such period of absence from an industry with rapid technological advances would preclude proper
execution of the job.

Mr. Arabian was previously married to a United States citizen.
However, such marriage was terminated by death on October 5," 1962.
Prior to the former Mrs. Arabian's death, they adopted two infant
children, Gail and Gregory Arabian, born March 24, 1960 and February 9, 1960, respectively. Mr. Arabian has made every endeavor
to provide a comfortable home for these children and has assumed
all other responsibilities of a good parent. He has stated that taking

these children to Turkey would be defeating the purpose for which
he adopted them and to leave them in the United States would be
unfair. In addition, he has stated that the children were adversely
affected by the death of his first wife and if they were now to be sep- '
arated once again from the mother they have known and loved for
over two years, it would be subjecting them to additional and unnecessary emotional strain. .
Mr. Arabian's mother, age 78, and his mother-in-law, age 74,
from his first marriage, are both partially dependent upon him for
support. His mother is in ill health and he feels he is under a mortal,
as well as a legal, obligation to contribute to her support. His motherin-law, by, his previous marriage, is also in ill health and has no
close relatives as his former wife was an only child. He also feels
morally bound to contribute to her support. If he were 'forced to
leave the United States to accompany his ivife, he would be unable
to secure a job in the field of work in which, he has been trained and
could not provide the support to those dependent upon him.
In view of the foregoing, it has been determined that compliance
with the 'foreign- residence requirement of section 212(e) of the
Immigration and Nationality Act, as amended, would impose esceptibnal hardship upon Mrs. Arabian's United States citizen spouse
and step-children. The Department of State has reviewed the application and recommends- that the waiver he granted. It. is further
concluded, that the admission of the applicant to the. United States
would be in the public interest.
ORDER: It is ordered that the application of Mrs. Maryann
Arabian for a waiver of the two-year foreign residence requirement
of section 212(e) of 'the Immigration and Nationality Act, as

amended, be and the same hereby granted.

497

